DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2014/0075901 A1), hereinafter Kimura, in view of Uemara et al. (US 7814739 B2), hereinafter Uemara, further in view of Colens (US 5,444,965 A).
Regarding claim 1, Kimura teaches a lawn mower (Lawn mower 10, Fig. 1), comprising:
a work unit including a housing having a downward-facing opening and a cutter blade rotatably provided in the housing such that when rotated, the cutter blade cuts grass and generates a transport air flow flowing from the opening of the housing to inside (Housing 20 with cutting blades 31L, 31R and fans 40L, 40R, Fig. 4);
a grass clippings receptacle configured to receive mowed grass clippings (Grass clippings receptacle 51, Fig. 1);
a grass clippings transport passage connecting an interior of the housing with the grass clippings receptacle (Chute 52, Fig. 1);
a shutter device including a shutter configured to open and close the grass clippings transport passage (Shutter mechanism 80, Fig. 4).

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the lawn mower with a shutter of Kimura with the controller to control the shutter as taught by Uemara in order to automate the shutter opening/closing action.
While the combination of Kimura in view of Uemara as set forth above teaches a lawn mower with a controller to control a shutter to open and close a grass clippings transport passage, the combination does not teach a humidity sensor that interacts with the controller. Colens teaches a humidity sensor for detecting a humidity of an environment surrounding the lawn mower (Device has a humidity detector, Col. 12 lines 56-57 of Colens), wherein the controller is configured to open/close-control the shutter device based on the humidity (Micro-controller receives information from humidity detector and sends instructions to control circuits to act on motors, Col. 9 lines 29-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the lawn mower with a controller for controlling the shutter of Kimura in view of Uemara with the humidity sensor that interacts with the controller of Colens in order to control the shutter based on the detected humidity.



Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frampton et al. (US 2018/0167002 A1) teaches a controller that receives a signal from a moisture sensor and can increase the mower engine speed in response to wet grass. Tosato (EP 2,020,173 A1) teaches a lawnmower with devices for detecting the humidity of cut grass in a passage that trigger alerts based on the signals provided. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW IAN NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/MATTHEW IAN NEAL/Examiner, Art Unit 3671